Citation Nr: 1243140	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected low back disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

4.  Entitlement to service connection for a disability of the right upper extremity, claimed as neuropathy, to include as secondary to DDD of the cervical spine.

5.  Entitlement to service connection for a disability of the left upper extremity, claimed as neuropathy, to include as secondary to DDD of the cervical spine.

6.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to December 10, 2004, and to a rating in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's claims were remanded by the Board in December 2008 and September 2011. 


FINDINGS OF FACT

1.  The Veteran's right hip disability is unrelated to the Veteran's service, and is not caused or aggravated by the Veteran's service-connected low back disability. 

2.  The Veteran's right knee disability is unrelated to the Veteran's service, and is not caused or aggravated by the Veteran's service-connected low back disability.

3.  The Veteran's current cervical spine disability, including degenerative disc disease, first developed many years after discharge from service and is unrelated to service.

4.  The Veteran's current disability of the right and left upper extremities, diagnosed as radiculopathy, is due to the Veteran's cervical spine disability and is unrelated to service or to a service-connected disability.

5.  Prior to December 10, 2004, the Veteran was not shown to have 60 degrees or less of lumbar forward flexion and he did not have at least two weeks of incapacitating episodes in a 12 month period due to his lumbar spine disability.

6.  From December 10, 2004, the Veteran has been shown to have significantly more than 30 degrees of lumbar forward flexion, including during flare-ups, and he has not been shown to have at least four weeks of incapacitating episodes in a 12-month period due to his lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip disability, to include as secondary to service-connected lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for service connection for right knee disability, to include as secondary to service-connected lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for service connection for a cervical spine disability, including degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  The criteria for service connection for right upper extremity disability, claimed as neuropathy, to include as secondary to DDD of the cervical spine (a nonservice-connected disability), have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

5.  The criteria for service connection for left upper extremity disability, claimed as neuropathy, to include as secondary to DDD of the cervical spine (a nonservice-connected disability), have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

6.  The criteria for a rating in excess of 10 percent for lumbosacral strain prior to December 10, 2004, and to a rating in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5237, 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In December 2004, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter included notice of the types of evidence and/or information necessary to substantiate a service connection claim on a secondary basis.  The letter also advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran's service treatment records, VA medical records, and private medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing before a Veterans Law Judge.  In September 2011 the Board remanded the Veteran's claims in order to obtain additional medical records.  The Veteran was sent authorization forms so that additional private medical records could be obtained.  In November 2011, the Veteran submitted additional private medical records with a letter stating that he was submitting those records instead of the authorization forms.  The Board notes that VA is unable to request any additional private medical records without authorization from the Veteran and that the Board will therefore make its decision based on the evidence currently of record. 

During the August 2008 hearing, the history of the Veteran's disabilities was discussed in detail, and testimony concerning treatment of these disabilities was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations-Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis and other organic diseases of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b). 

III.  Right Hip and Right Knee Disabilities

The Veteran asserted at his August 2008 hearing that his right knee disability is secondary to his service-connected low back disability.  The Veteran testified that his doctor told him that the x-rays and MRIs of his hip were normal and it was his opinion that the pain was from the disc in his back.  The Veteran also asserted that he has a hip condition secondary to his service-connected low back disability.

As explained below, the Board finds that service connection for right hip and right knee disabilities, including as secondary to a service connected low back disability, is not warranted.  

The service treatment records do no show that the Veteran had any right hip or right knee disability during service.  Furthermore, the Veteran has not claimed that he had any injury or other problems with the right hip or right knee during service.  

The earliest notation of right knee complaints was made by a private physician in September 1991.  The earliest notation of right hip complaints was made in January 2004.  A private MRI of the right hip in September 2004 revealed no abnormalities.  VA x-rays of the right knee in August 2005 revealed no abnormalities.  As the record clearly shows that the Veteran did not develop arthritis of the right hip or right knee for many years after discharge from service, he is not entitled to service connection for arthritis of the right hip or right knee on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.    

On VA examination in August 2005 the VA examiner noted that x-rays of the Veteran's right hip and right knee were normal.  The examiner opined that the Veteran's right hip and right knee pain were unrelated to the Veteran's service-connected low back disability.

A September 2012 VA examination revealed the Veteran to have mild osteoarthritis of the right hip and right knee.  The examiner opined that the Veteran's right hip and right knee arthritis were not caused or worsened by the Veteran's low back disability.  The examiner noted that there was no documentation of right knee or right hip injury while in service.  He further noted that the mild osteoarthritis of the Veteran's right knee and right hip was normal for the Veteran's age.  

With regard to the Veteran's testimony and statements indicating his belief that his current right knee and right hip disabilities are secondary to his service-connected low back disability, he is not competent to establish the etiology of arthritis of the knee or hip.  Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

In this case the Veteran did not develop right hip or right knee disability until many years after discharge from service.  The August 2005 VA medical examiner examined the Veteran and reviewed the Veteran's medical history and opined that the Veteran's right knee and right hip disabilities are unrelated to service.  The September 2012 VA examiner also examined the Veteran and reviewed the Veteran's medical history, and he opined that the Veteran's current right knee and right hip disabilities are not caused or aggravated by the Veteran's service-connected low back disability.  Furthermore, there are no medical opinions in support of the Veteran's claims.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claims and the claims for service connection for  right hip and right knee disability, including as secondary to service-connected low back disability, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Cervical Spine

At his August 2008 hearing, the Veteran attributed his current cervical spine disability to a sledgehammer hitting his left shoulder in service.  He also reported that he was blown into a hole by recoilless 105 artillery fire and asserted that the fall into the hole also injured his cervical spine.

As explained below, the Board finds that service connection for degenerative disc disease of the cervical spine is not warranted.  

The service treatment records (STRs) do not show that the Veteran had any cervical spine disability during service.  The service treatment records do indicate that in January 1968 the Veteran was struck on the left shoulder with the head of a sledgehammer.  At the time the Veteran had no limitation of motion.  He was put on limited duty involving his left shoulder and arm for two days.  The STR also note that the Veteran fell in a hole in February 1968.  At the time he complained of lower back pain.  He was put on limited duty involving no heavy lifting or straining for 24 hours.  The STR also reveal that in November 1967 the Veteran complained of right subscapular pain with expansion of the thorax since an auto accident.  Although the STR confirm that the Veteran's reports that he was struck in the left shoulder by a sledgehammer and that he fell in a hole, the STR do not indicate that the Veteran experienced any disability of the cervical spine due to those instances, or to any other incident in service.  

The earliest notation of cervical spine complaints are indicated on a July 1985 VA x-ray report.  The Veteran reported pain in the right side of the neck.  The x-rays revealed minimal narrowing of the intervertebral disk space between C5-C6.  A June 1986 VA treatment record notes that the Veteran had a three month history of neck pain.  The Veteran denied trauma or any antecedent event.  Subsequent VA and private treatment records indicate continuing complaints of neck pain.  A November 1994 private medical record notes that the Veteran reported that he injured his neck in Vietnam.  A May 1995 private medical record states that the Veteran had degenerative disc disease of the cervical spine.  

The Veteran submitted a September 2008 letter from his private physician.  The physician noted that the Veteran had pain due to degenerative disc disease of the cervical and lumbar spines.  The physician said that he was unable to determine if the Veteran's cervical spine symptoms were caused by a Vietnam era injury.

On VA examination in May 2009 the Veteran reported that he started having neck pain shortly after he got out of service.  X-rays revealed moderate degenerative changes of the cervical spine.  The diagnoses were degenerative joint disease (DJD) and degenerative disc disease of the cervical spine.  Although not clearly worded, the May 2009 VA examination report indicates that the VA examiner was of the opinion that the Veteran's current cervical spine disability is not related to service.  Her rationale was that the service treatment records reveal no documentation of neck pain or neck injury.  She also pointed out that the STR regarding the sledgehammer injury and the falling in the hole injury did not document any neck pain or neck injury.  

The Veteran was provided another VA examination of the cervical spine in September 2012.  The diagnoses included degenerative joint disease of the cervical spine.  The examiner opined that the Veteran's cervical spine disability is unrelated to service.  He noted that the STR did not reveal neck pain or neck injury during service.  He further noted that the documentation of the sledgehammer injury and of the incident of being blown into a hole during an attempt to avoid a shell attack also did not indicate nay neck pain or injury.  He further noted that the Veteran's arthritis of the neck was most likely caused by aging and genetics.

The record indicates that the Veteran did not develop arthritis of the cervical spine within a year of discharge from service.  Consequently, the Veteran is not entitled to service connection for arthritis of the cervical spine on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.    

In this case the record indicates that the Veteran did not develop neck pain until July 1985.  The January 1975 VA examination report and VA medical records prior to July 1985 reveal various physical complaints, but no complaints related to the cervical spine.  Given the Veteran's frequent recorded complaints of other disabilities, the Board does not find the Veteran's current reports of neck pain ever since service to be credible.   

The Board notes that the September 2008 letter from the Veteran's private physician is of no probative value, as the physician stated that he was unable to provide an opinion regarding the etiology of the Veteran's cervical spine disability.  

In this case there are two VA medical opinions indicating that the Veteran's current disability of the cervical spine is unrelated to service.  These opinions carry considerable probative weight as they were based on a review of the Veteran's medical history and are supported by reasons and bases.  Furthermore, there are no medical opinions in support of the Veteran's claims.  

With regard to the Veteran's testimony and statements indicating his belief that his current cervical spine disability is related to service, he is not competent to establish etiology of degenerative disc disease.  Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

Accordingly, the preponderance of the evidence is against the Veteran's claim and the claim for service connection degenerative disc disease of the cervical spine must be denied.  See Gilbert.



V.  Upper Extremity Claims

The Veteran seeks service connection for neuropathy of the upper extremities.  In August 2008, the Veteran testified that his doctor told him that the shooting pains he has in his upper extremities are due to his cervical spine disability.

The record does not show, and the Veteran does not claim, that he developed neuropathy of the upper extremities during service or within a year of discharge from service.  Consequently, the Veteran is not entitled to service connection for neuropathy or either upper extremity on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

On VA examination in May 2009 the Veteran reported a three-month history of intermittent tingling sensation down his entire right arm.  He denied any left upper extremity symptoms.  The diagnoses included right arm radiculopathy from cervical spine degenerative disc disease and degenerative joint disease.  The examiner opined that the Veteran's current right upper extremity disability is unrelated to service, including the sledgehammer injury to the left shoulder and his falling into a hole during an attempt to avoid a shell attack.  The examiner pointed out that the STR do not document right upper extremity radiculopathy and that the Veteran's current symptoms are consistent with radiculopathy due to DDD and DJD of the cervical spine.

The September 2012 VA examiner found the Veteran to have cervical radiculopathy of the left upper extremity, but no radiculopathy of the right upper extremity.  He opined that the left upper extremity radiculopathy was not related to service.  He pointed out that the STR, including those related to the sledgehammer injury and falling into a hole, did not reveal any documentation of neck pain or injury.  The examiner attributed the Veteran's left upper extremity symptoms to the DJD of the cervical spine.

In this case the Veteran developed neuropathy of the upper extremities many years after discharge from service and there is no indication that the Veteran has any current disability of the upper extremities due to service.  The medical evidence of record does support the Veteran's assertions that he has disability of the upper extremities due to his cervical spine disability.  As noted above, however, service connection is not warranted for the Veteran's cervical spine disability.  As service connection is not in effect for a cervical spine disability, service connection for the Veteran's upper extremity disabilities is not warranted on a secondary basis to the Veteran's cervical spine disability.  

Accordingly, the preponderance of the evidence is against the Veteran's claims and the claims for service connection for right and left upper extremity disabilities, claimed as neuropathy, to include as secondary to DDD of the cervical spine, must be denied.  See Gilbert.

VI.  Lumbosacral Strain Claim

In August 2008 the Veteran testified that he could not drive very far due to back pain.  He stated that he threw his back out and had spasms.  He reported that he missed a lot of work due to his back disability.  The Veteran asserted that he has flare ups of back pain that incapacitate him about once a month.

The Veteran's claim for a rating in excess of 10 percent for his low back disorder was received on December 10, 2004.  An April 2007 rating decision granted the Veteran an increased rating of 20 percent effective from December 10, 2004.  The Veteran seeks a rating in excess of 10 percent prior to December 10, 2004, and a rating in excess of 20 percent thereafter.  The Veteran's ratings have been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the diagnostic code for lumbosacral or cervical strain.

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243 (2012). 

Diagnostic Code 5243 provides that intervertebral disc syndrome may be rated either based on the criteria listed above or based on incapacitating episodes.  A 20 percent rating is for assignment when there have been incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is for assignment when there have been incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

Private medical records dated from January 2004 to December 2004 reveal that the Veteran had some complaints of low back pain.  His primary focus during this time was on his neck pain, shoulder pain, and right hip pain.  This medical evidence does not show that the Veteran met the requirements for a rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  These records do not show that he had forward flexion of the thoracolumbar spine limited to 60 degrees or less.  These records also do not show that the combined range of motion of the thoracolumbar spine was limited to 120 degrees or less.  The medical evidence of record in the year prior to December 10, 2004 also does not show that the Veteran had lumbar muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Additionally the medical evidence in the year prior to December 10, 2004 does not show that the Veteran had incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks or more during the past 12 months.  Consequently he did not meet the criteria for a rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243 prior to December 10, 2004.

The Board also finds that the Veteran has not met the criteria for a rating in excess of 20 percent for lumbosacral strain from December 10, 2004.  A rating in excess of 20 percent for lumbosacral strain is for assignment when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

None of the medical records reveal that the Veteran had ankylosis of the entire thoracolumbar spine or thoracolumbar flexion limited to 30 degrees.  The August 2005 VA examination revealed the Veteran to have 90 degrees of flexion, the May 2009 VA examination revealed the Veteran to have 70 degrees of painless flexion, and the September 2012 VA examination revealed the Veteran to have 80 degrees of painless thoracolumbar flexion.

The Veteran has not been shown to have weakness, fatigability, incoordination or pain on motion that would be equivalent to limitation of flexion to 30 degrees.  The August 2005 report notes that there was no instability, weakness or fatigue, and no decrease in range of motion demonstrated on repetition of motion.  The August 2005 VA examiner speculated that on flare-ups the Veteran's forward flexion would be limited to 45 degrees, which is still much greater range of flexion than a limitation to 30 degrees.  The May 2009 VA examiner stated that there were no additional limitations after three repetitions of motion.  The September 2012 VA examiner also found that the Veteran had no additional limitation of motion of the lumbar spin following repetitive testing.  He further stated that the Veteran did not have any functional loss or functional impairment of the thoracolumbar spine.  Consequently, the Veteran is not entitled to a rating in excess of 20 percent for his lumbosacral strain disability based on limitation of motion, even when considering pain on motion and functional loss on flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally the medical evidence does not show that the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks or more during a 12 month period.  The Board notes that in August 2005 the Veteran reported missing 30 days of work in the last 12 months due to back disability.  The medical treatment records, however, do not show that the Veteran required bed rest prescribed by a physician and treatment by a physician due to his lumbar spine disability for a total of at least four weeks during a 12 month period.  The May 2009 VA examiner stated that there had been no incapacitating episodes of spine disease, and that the Veteran denied being hospitalized or being placed on complete bedrest within the past 12 months by any medical provider for his low back disability.  The September 2012 VA examiner stated that the Veteran does not have intervertebral disc syndrome.  Consequently, the Veteran has not met the criteria for a rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Veteran has not met the criteria for rating in excess of 10 percent for lumbar spine disability prior to December 10, 2004, and has not met the criteria for a rating in excess of 20 percent at any time thereafter.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, staged ratings in excess of 10 percent prior to December 10, 2004, and in excess of 20 percent thereafter, are not warranted. 

Following a complete review of the record, the Board finds that the evidence of record does not present such an exceptional disability picture that the available schedular evaluation is inadequate.  In this case the Veteran's low back disability has not resulted in marked interference with employment or resulted in frequent hospitalization.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's lumbosacral strain is more than adequately compensated by the 10 percent rating prior to December 10, 2004, and the 20 percent rating thereafter, as described by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected lumbosacral spine disability and the Veteran has not contended otherwise.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.


ORDER

Entitlement to service connection for a right hip disability, to include as secondary to service-connected low back disability, is denied.

Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability, is denied.

Entitlement to service connection for degenerative disc disease of the cervical spine is denied.

Entitlement to service connection for a disability of the right upper extremity, claimed as neuropathy, to include as secondary to degenerative disc disease of the cervical spine, is denied.

Entitlement to service connection for a disability of the left upper extremity, claimed as neuropathy, to include as secondary to degenerative disc disease of the cervical spine, is denied.

Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to December 10, 2004, and to a rating in excess of 20 percent thereafter, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


